We regard the obligation of this court to be the resettlement of its order so as to set forth findings of fact on which the prior decision of this court was based and not to consider the matter de novo. Accordingly, a resettled order will be signed containing the facts as found by this court in its Per Curiam, opinion and reversing the findings of the Special Referee inconsistent therewith. In view of the concession as to the plaintiff’s age the order may contain a finding that she was about ten years of age at the time of the accident. Submit order of resettlement on notice. Concur — Peck, P. J., Cohn, Rabin and Cox, JJ.; *662Botein, J., dissents and votes to affirm in accordance with previous dissent (see 283 App. Div. 620).